Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Response to Arguments
Applicant’s response to the last Office Action, filed 10/26/2021, has been entered and made of record. Applicant has amended claims 1, 4,6,7,8,13,17,19. Claims 21-22 are added. Claims 1-4, 6-8, 13-22 are currently pending.
Applicants arguments filed 11/8/2021 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ren et al (US 2016/0183779) 
 				Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8; and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (US 2016/0183779) in view of Merck et al (US 2017/0027650).
As to claim 1, Ren et al teaches the method comprising:
 capturing high resolution digital images in a visible spectral band of a treated region which is operated upon by at least one to of a surgical field (acquired by imaging device, 1410, figure 14) , displaying over a display a digitally magnified area of the treated region, derived from the captured images(generate graphical overlay including magnified image of area of interest and output to a display, 1430,1440, figure 14) wherein a resolution of the display is lower than a resolution of the captured images ( paragraph [0049]); and tracking the at least one tool in the treated region using the captured images (The surgical device 140 can include a marker 142 that can be identified and tracked by the computing device 160 in the images acquired by the imaging device 152.  The display device 172 can be configured to provide an indicator 146 on the marker 142 on the wider field of view of the surgical field 122.  
 However, Merck teaches a daughter video feed comprising a sub-portion of the mother video feed can be generated at 530 using the data characterizing the mother video feed. The sub-portion of the mother video feed can be a windowed portion of the mother video feed. At least one of a location and zoom of the daughter video feed (tissue) can be based on the identified one or more predefined markers. The location of the daughter video feed can define the window (e.g., sub-portion) within the mother video feed, that comprises the daughter video feed. The zoom of the daughter video feed can define the resolution and/or size of the window; a smaller sized window causes the daughter video feed to appear "zoomed in" while a larger sized window causes the daughter video feed to appear "zoomed out." The resolution of the daughter video feed can also change based on the level of zoom. In addition, the location and zoom of the daughter video feed can be independent of a position and/or gaze of a surgeon (paragraph [0039]). Note that Merck teaches in figure 4 tracking of navigation handle A is carried out outside the magnified area shown in monitor Band monitor B has a lower resolution than the image source”. It would have been obvious to one skilled in the art before the filing date to use the daughter video feed and the sub portion (i.e. the tissue) and to magnify the treated region on the display where the resolution is smaller than the captured image in order  to help surgeons in multitasking and  simultaneous zoomed-in and panoramic views: one surgeon zooms in on a 
As to claim 2, Merck teaches the method of claim 1, wherein the captured high resolution images are at least 4,000 pixels on a larger dimension thereof and the display resolution is at most 2,000 pixels on a larger dimension thereof (figure 7 and paragraph [0039]). 
As to claim 3, Ren teaches the method of claim 1, wherein the displaying is carried out on a head wearable display (the computing device 260 can provide a two-dimensional or three-dimensional display of the surgical field 122 and/or the graphical overlay 210 to a wearable device, such as an optical head-mounted display, smart glasses (e.g., Google Glass), etc. The computing device 160 receives data from the imaging device(s) 152, determines the area of interest, and then outputs a composite video stream to the 3D display/projector, in which both the original field of view and a magnified view of the area of interest are included.  The eyepiece 136 can be removed from the surgical microscope 130.  The 3D display/projector can be mounted to 
the surgical microscope 130 in front of the eye of the observer 110 to implement a heads-up display, paragraph [0054]).  
As to claim 4, Merck teaches the method of claim 1, wherein the digital images comprise depth data derived and/or three dimensional (3D) data derived from structured light imaging and/or time of flight imaging, and wherein said step of tracking is carried out according to said depth and/or 3D data (paragraph [0056-0057])

As to claim 7, Ren teaches the method of claim 5, further comprising providing alerts or guidance concerning the relative position( the computing device 160 can generate display data associated with the indicator 146 provided to alert the observer 110 that the surgical device 140 is being tracked, paragraph [0057]
As to claim 8, Ren teaches the method of claim 1, wherein the treated region comprises tissue features wherein said tracking a part of a tissue in said treated region is based on tracking the tissue features in the treated region using the captured images. (tissue features note that the surgical field 122 can include the surgical device 140, blood vessels 204, optic disk 206, macula 208, and fine features 202.  The observer 110 can select the magnification of the surgical microscope 130 such that a field of view provides a desired perspective of the surgical field 122. paragraph [0030],[0039]). 
The limitation of claims 13-20 has been addressed above
As to claim 21, Merck teaches the method according to claim 1, wherein the tracking of the part of the tissue is carried out by carried out according to stereoscopic 3D (three dimensional) image information ( paragraph [0088]; see also Ren et al paragraph [0039],[0054).
As to claim 22, Merck teaches the method according to claim 1, wherein the tracking the tool is carried out by carried out according to stereoscopic 3D (three dimensional) image information( paragraph [0088]; see also Ren et al paragraph [0039];[0054]).  	
				
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664